Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Matthew Dernier (Reg. 40,989) on 2/10/2020.

The application has been amended as follows: language added shall be underlined while any language removed will be 


1. A nebulizer (1) for nebulizing a liquid (2), comprising:
a nozzle (12);
a replaceable container (3) having an inner container of variable volume containing multiple doses of the liquid (2), and including a fluid output (21);
a liquid pump (5) for withdrawing a dose of the liquid (2) from the fluid output (21) of the replaceable container (3), pressurizing the dose outside the replaceable container (3) for nebulization, and driving the dose through the nozzle (12) during an actuation stroke;
a housing (18, 19) openable for inserting or replacing the replaceable container (3); and 
an air pump (25) operatively connectable to the replaceable container (3) to urge a reduction in the variable volume of the inner container in order to pressurize the liquid (2) inside the replaceable container (3) during specific periods of time to help urge the liquid (2) to exit in doses from the inner container of the replaceable container (3), wherein: 

during times at which the liquid pump (5) pressurizes the dose outside the replaceable container (3) for nebulization, the air pump (25) does not pressurize the liquid (2) inside the replaceable container (3) and the air pump (25) physically disconnects from the replaceable container (3) during the actuation stroke.

Allowable Subject Matter
Claims 1-14, 17, 18 and 20-24 are allowed.
Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: the prior art such as Bach et al. (US Pub No 2011/0290243 A1) as well as Dunne et al. (US Pub No 2012/0090603 A1) does not disclose or make obvious an air pump as required. Capra et al. (US Pat No 4,162,030) which does disclose an air pump, does not disclose or make obvious an air pump which physically disconnects from the container as required. Thus, the prior art either alone or in combination does not disclose or make obvious an air pump which physically disconnects from the replaceable container during an actuation stroke in combination with the rest of the claimed limitations.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to STEVEN MICHAEL CERNOCH whose telephone number is (571)270-3540.  The examiner can normally be reached on Mon-Fri; 10am-6pm.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Arthur Hall can be reached on (571)270-1814.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/S.M.C/Examiner, Art Unit 3752                                                                                                                                                                                                        /JOSEPH A GREENLUND/Primary Examiner, Art Unit 3752